                Case 20-11558-KBO              Doc 477       Filed 07/10/20        Page 1 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------   x
                                                                  : Chapter 11
                                                                  :
In re:                                                            : Case No. 20-11558 (KBO)
                                                                  :
24 HOUR FITNESS WORLDWIDE, INC., et al.,                          : (Jointly Administered)
                                                                  : Hearing Date: July 14, 2020 at 11:00 a.m. (ET)
                                                                  : Objection Deadline: July 10, 2020 at
Debtors.1                                                         : : 12:00p.m. (ET) (extended for Committee)
                                                                  :
                                                                  x Re: Docket No. 17
---------------------------------------------------------------
 OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
       MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
(II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
      (IV) GRANTING ADEQUATE PROTECTION TO PREPETITION LENDERS,
(V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
                   AND (VII) GRANTING RELATED RELIEF

         The official committee of unsecured creditors (the “Committee”) of 24 Hour Fitness

Worldwide, Inc. and its affiliated debtors and debtors-in-possession (the “Debtors”), by and

through its proposed counsel, Cooley LLP and Morris James LLP, hereby files this objection (the

“Objection”) to the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the

Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,

(III) Granting Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting

Adequate Protection to Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a




1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San Francisco
LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT CA LLC
(7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is 12647 Alcosta
Boulevard., Suite 500, San Ramon, California 94583.
                  Case 20-11558-KBO              Doc 477       Filed 07/10/20        Page 2 of 20



Final Hearing, and (VII) Granting Related Relief (the “Motion”)2 [D.I. 17] and respectfully

represents as follows:

                                       PRELIMINARY STATEMENT

           1.       The Committee appreciates the Debtors’ need for postpetition financing in these

Chapter 11 Cases and the difficulty of obtaining such financing in the current economic climate;

however, it cannot support a facility that provides insufficient funding to the estates to allow the

Debtors to emerge from Chapter 11 through a confirmable plan.

           2.       The uncertainty as to when and how relevant markets reopen across the country

makes these Chapter 11 Cases more difficult for the Debtors, the Committee, and this Court. Still,

the DIP Lenders should not be allowed to strip these estates of all of their unencumbered assets

without providing assurances that administrative expenses will be paid in full and unsecured

creditors will receive at least the value they would receive if the Debtors’ assets were liquidated

and they received the proceeds of the unencumbered assets.

           3.        Importantly, if the DIP Facility is not modified, the DIP Lenders are guaranteed

(i) exorbitant fees (including a break-up fee if the Debtors consummate a sale with another party,

which they cast as an “Alternate Transaction Payment”), (ii) the benefit of a dollar-for-dollar roll-

up of $250 million of existing loans (a portion of which is likely undersecured), and (iii) expanded

liens on previously unencumbered assets (including, proceeds on Avoidance Actions, leasehold

proceeds, and certain cash deposits), without having committed to any restructuring support

agreement or plan, or any “alternate” transaction that would make a liquidation for these

Debtors any less likely.




2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
             Case 20-11558-KBO          Doc 477       Filed 07/10/20    Page 3 of 20



       4.      Moreover, the DIP Facility only provides for $250 million of new money loans,

which, upon information and belief, is insufficient to pay the administrative expenses of these

Chapter 11 Cases—in particular, due to the Debtors’ failure to pay over $90 million of prepetition

rent, over $61 million in deferred post-petition rent, and the administrative expense claims of other

parties as they accrue or come due in these Chapter 11 Cases.

       5.      For these reasons and the reasons stated herein, the Committee proposes the

following modifications to the DIP Facility, all as set forth in more detail in this Objection:

      No DIP Liens or Claims on Unencumbered Assets Other than with Respect to New Money:
       The exorbitant fees already paid to the DIP Lenders and the outsized fees and interest
       contemplated to be paid over the course of these Chapter 11 Cases constitute more than
       sufficient consideration for the new liquidity provided by the DIP Lenders. As such, cross-
       collateralizing the rolled-up amounts with new liens on unencumbered assets and paying
       the above-market fees is unreasonable and inappropriate. Additionally, it is premature to
       provide for interest payments on the Roll-Up while the lien investigation of the Committee
       is ongoing. Doing so would insulate the prepetition claims and liens of the Prepetition
       Secured Parties from the Committee’s Challenge.

      Guarantee of Administrative Solvency: No waivers of the Debtors’ section 506(c)
       surcharge rights, section 552(b) equities of the case exception, and marshaling rights
       should be granted in these Chapter 11 Cases without first ensuring payment in full to known
       administrative claimants—specifically the approximately $61 million of deferred rent
       payments—and all other costs and expenses of preserving these estates.

      No Adequate Protection Liens on Unencumbered Assets: No adequate protection by way
       of replacement liens and claims on previously unencumbered assets (including Avoidance
       Action proceeds, proceeds of leasehold interests, and certain cash deposits) should be
       granted to the Prepetition Secured Parties, particularly, in light of the fact that diminution
       in value has not been established and these assets could be essential sources of recovery
       for administrative and unsecured creditors.

      No Liens on Avoidance Actions Proceeds: Avoidance Actions and their proceeds are
       property of the estates created by the Debtors’ bankruptcy filing and are typically reserved
       for unsecured creditors. The DIP Lenders should not receive the extraordinary protection
       of liens on proceeds of Avoidance Actions where they have not agreed to provide any exit
       financing or bridge these Chapter 11 Cases to a plan, especially, where the value of
       Avoidance Actions has not been determined.

      Proposed Fees are Excessive: The proposed Fees (defined below) are unwarranted in light
       of the DIP Lenders’ failure to commit to any restructuring or provide exit financing. The



                                                  3
                Case 20-11558-KBO               Doc 477        Filed 07/10/20         Page 4 of 20



         Alternate Transaction Payment is especially problematic, as it constitutes an unnecessary
         and inappropriate break-up fee, and does not meet the O’Brien test.3

         6.       Absent these substantial modifications, the Motion should not be approved. The

Committee, despite the Debtors’ need of postpetition financing in these Chapter 11 Cases, cannot

support a DIP Facility that provides the DIP Lenders all optionality and upside for themselves and

provides no downside protection for the Debtors and their administrative and general unsecured

creditors.

                                                BACKGROUND

I.       The Debtors’ Chapter 11 Cases

         7.       On June 15, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of the Bankruptcy Code in this Court. Pursuant to sections 1107 and 1108

of the Bankruptcy Code, the Debtors continue to operate their businesses and properties as debtors-

in-possession. No trustee or examiner has been appointed in these cases.

         8.       On the Petition Date, the Debtors filed the Motion, seeking interim and final orders

(i) authorizing the Debtors to obtain postpetition financing, (ii) authorizing the Debtors to use cash

collateral, (iii) granting liens and providing superpriority administrative expense claims, and (iv)

granting adequate protection to the Debtors’ Prepetition Secured Lenders, among other relief.

         9.       On June 25, 2020, the United States Trustee for Region 3 appointed the Committee,

which consists of the following seven members: (i) Kellermeyer Bergensons Services, LLC; (ii)

Precor, Incorporated; (iii) Wells Fargo Bank, National Association, as indenture trustee; (iv)

Geneva Crossing Carol Stream IL LLC; (v) SMA Architects, PC; (vi) A.T. Kearney Inc.; and (vii)

Brookfield Properties Retail, Inc. See Notice of Appointment of Committee of Unsecured Creditors


3
  See Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 535 (3d Cir.
1999) (rejecting the application of a business judgment rule under which a requested termination fee would be
approved if the debtor had a good faith believe that the fee would benefit the estate, and instead, finding that “the
allowability of break-up fees depends upon the requesting party’s ability to show that the fees [a]re actually necessary
to preserve the value of the estate.”). See also ¶ 40 of this Objection.

                                                           4
                Case 20-11558-KBO               Doc 477        Filed 07/10/20        Page 5 of 20



[D.I. 284]. On June 26, 2020, the Committee selected Cooley LLP as proposed counsel and Morris

James LLP as proposed Delaware counsel.                       On June 29, 2020, the Committee selected

AlixPartners, LLP as its proposed financial advisor.

II.      The Debtors’ Postpetition Financing

         10.      As set forth more fully in the Motion, the Debtors’ prepetition capital structure

includes approximately $1.4 billion in funded debt obligations (the “Obligations”), which may be

summarized as follows:

                                                                                       Funded Debt
                                  Debt Instrument
                                                                                        ($ millions)
          Prepetition Credit Facility (pari passu)
          Revolving Credit Facility4                                                                 $95.2
          Term Loan Facility                                                                        $835.1
                                                       Total Secured Debt                           $930.3
          Senior Unsecured Notes                                                                    $500.0
                                                        Total Funded Debt                        $1,430.3

         11.      Pursuant to the Motion, the Debtors seek to obtain a $500 million senior, secured

postpetition facility (the “DIP Facility”) from certain members of the Ad Hoc Group funding the

Initial Borrowing (as defined below) (the “Backstop Parties”) and any other Eligible Prepetition

Lenders (together with the Backstop Parties, the “DIP Lenders”).

         12.      The DIP Facility consists of (i) a “new money” multiple draw term loan facility in

an aggregate principal amount of $250 million (the “New Money DIP Facility”) to be provided in

two tranches: (a) $50 million within two business days after the entry of the Interim Order (the

“Initial Borrowing”) and (b) $200 million following the entry of the Final DIP Order (the

“Subsequent Borrowing”); and (ii) a roll-up loan facility (the “Roll-Up DIP Facility” or “Roll-



4
 This balance excludes obligations outstanding with respect to the issuance of letters of credit totaling approximately
$21.4 million under the Prepetition Credit Facility.


                                                          5
                     Case 20-11558-KBO           Doc 477        Filed 07/10/20           Page 6 of 20



Up”) pursuant to which the DIP Lenders would be deemed to make loans in an aggregate principal

amount equal to $250 million of the Debtors’ outstanding obligations under the Prepetition Credit

Facility held by the DIP Lenders as of the Petition Date. Under the Roll-Up DIP Facility, the

prepetition loans of each DIP Lender are proposed to be rolled up on a dollar-for-dollar basis,

subject to entry of the Final DIP Order.

           13.        In return for providing the DIP financing, the DIP Lenders demand fees and interest

totaling $56.6 million in value, representing 22.64% of the new money.5 The proposed Fees and

Payments include the following:

                     To the Backstop Parties:

                         o 6% “Backstop Commitment Fee” payable in kind; and

                         o 4% “Upfront Equity Investment Right” payable in the form of reorganized
                           common equity issued through a plan of reorganization.

                     To all DIP Lenders:

                         o 3% “Commitment Fee” payable in cash upon the Initial Borrowing and
                           Subsequent Borrowing, respectively; and

                         o 4% “Alternate Transaction Payment” payable in cash upon the sale of all
                           or substantially all of the Debtors’ assets pursuant to section 363 of the
                           Bankruptcy Code, or upon conversion to a liquidation under Chapter 7.

The DIP Lenders also seek priming liens and superpriority claims on collateral comprised of

essentially all assets of the Debtors, including previously unencumbered assets, such as the

Avoidance Actions Proceeds, proceeds of leasehold interests, and certain cash deposits (the “DIP

Collateral”). Additionally, the Prepetition Secured Parties seek adequate protection liens and

superpriority claims on the DIP Collateral, subject only to the DIP Liens, the Carve-Out, and any

valid, binding, enforceable, unavoidable and duly perfected liens that are senior to the DIP Liens.




5
    Interest is estimated assuming a six-month case duration, based on the Milestones.

                                                            6
             Case 20-11558-KBO           Doc 477     Filed 07/10/20    Page 7 of 20



       14.       Both the DIP Facility and the Debtors’ use of Cash Collateral are contingent upon

compliance with the Milestones, which include the following expedited deadlines:

         Date                                            Deadline
 August 9, 2020           Debtors shall have entered into a Restructuring Support Agreement
                          Debtors shall have prepared and filed an Approved Chapter 11 Plan
 August 14, 2020          that is acceptable to the DIP Lenders and accompanying Disclosure
                          Statement
                          The Bankruptcy Court shall have entered an order approving the
 October 8, 2020
                          Disclosure Statement
                          The Bankruptcy Court shall have entered an order confirming the
 November 22, 2020
                          Approved Chapter 11 Plan
 December 12, 2020        The effective date of an Approved Chapter 11 Plan shall have occurred

       15.       On June 17, 2020 the Court entered an order approving the Motion on an interim

basis (the “Interim Order”) [D.I. 136] and set a final hearing for approval for the DIP Facility on

July 14, 2020.

                                           OBJECTION

I.     The Proposed Roll-Up Strips the Estates of Valuable Assets, Including Through
       Payment of an Excessive Interest Rate, and Insulates the Prepetition Liens and
       Claims of Prepetition Secured Parties from the Committee’s Challenge

       16.       Roll-ups are not favored because they provide little or no economic benefit to the

debtor and solely benefit the prepetition lender by circumventing the Bankruptcy Code’s priorities

and distribution framework. See, e.g., Official Comm. of Unsecured Creditors of New World Pasta

Co. v. New World Pasta Co., 322 B.R. 560, 569 n.4 (M.D. Pa. 2005) (noting that roll-up provisions

“have the effect of improving the priority of a prepetition creditor”). Courts will not authorize

roll-ups if they materially enhance the prepetition secured creditor’s position to the detriment of

unsecured creditors. See, e.g., In re Kaib, 448 B.R. 373, 376 n.2 (Bankr. W.D. Pa. 2011) (noting

that cross-collateralization is generally disallowed in bankruptcy).




                                                 7
                 Case 20-11558-KBO        Doc 477     Filed 07/10/20    Page 8 of 20



           17.    Here, the Roll-Up should not be approved as it serves to improve the position of

the Prepetition Secured Parties by elevating $250 million of their prepetition loans—a portion of

which is likely undersecured—to senior secured status, and inhibits the Committee’s investigation

rights.     The Roll-Up additionally allows the Prepetition Secured parties to obtain liens on

previously unencumbered assets and a superpriority administrative claim, while also receiving

payment of an excessive above-market interest rate on the Roll-Up. Accordingly, the Committee

objects to (i) the granting of new liens on unencumbered assets for anything more than the

financing provided under the DIP New Money Facility; (ii) payment of a high and above-market

interest rate on the Roll-Up; and (iii) terms of the Roll-Up that impede the Committee’s ability to

investigate the extent, validity, and enforceability of the rolled-up prepetition claims and liens of

the Prepetition Secured Parties, which could lead to payment of interest on prepetition unsecured

claims in contravention of the Bankruptcy Code and to the detriment of unsecured creditors.

           18.    There is no sound business justification for the Roll-Up to be collateralized by

previously unencumbered assets when the DIP Lenders are already receiving significant

consideration for the financing provided under the DIP New Money Facility in the form of high

fees, the payment of expenses, an inflated interest rate, and control over these cases as mandated

by the Milestones. Indeed, approval of the cross-collateralization of the Roll-Up would unduly

benefit the Prepetition Secured Parties while stripping these estates of valuable assets that should

be reserved for the payment of the significant administrative claims accruing in these Chapter 11

Cases, as well as the sizable prepetition rent claims that must be cured in connection with a plan

or sale.

           19.    Importantly, the terms of the Roll-Up insulate the prepetition claims and liens of

the Prepetition Secured Parties from the Committee’s Challenge because those rolled-up claims

and liens will have already been fully converted into postpetition claims with super-priority


                                                  8
                Case 20-11558-KBO               Doc 477        Filed 07/10/20         Page 9 of 20



administrative expense status, secured by, inter alia, previously unencumbered assets of the

Debtors. Even though the Motion provides for a lien investigation period, that provision would be

effectively a nullity for the portion of the alleged pre-petition obligations rolled up into the Roll-

Up DIP Facility. No prepetition liens should be immunized from the Committee’s investigation

by operation of the DIP Facility’s terms concerning the Roll-Up.

         20.      Additionally, granting interest on the Roll-Up, a portion of which may be

undersecured, would impermissibly elevate an unsecured claim not otherwise entitled to interest

under the Bankruptcy Code, to “super priority” status entitled to postpetition interest. See 11

U.S.C. § 506(b) (providing that the holder of an allowed secured claim that is oversecured is

entitled to interest) (emphasis added). This is especially important as the proposed interest rates

are poised to strip these estates of substantial value.6 If the Court finds that interest on the Roll-

Up is appropriate, in the least such interest should be paid in kind, rather than immediately in cash.

         21.      To the extent the Bankruptcy Court approves some or all of the proposed Roll-Up,

such Roll-Up should not entitle the DIP Lenders to new liens on unencumbered assets or interest

on a purportedly out-of-the money prepetition facility.7 The Roll-Up itself should be subject to

the Committee’s investigation and Challenge rights, and in the event that the Court determines that

the Roll-Up was not fully secured following a successful prosecution of one or more claims against

the Prepetition Secured Parties, the Final DIP Order should provide that such portion of the Roll-

Up is void and of no effect and that the Prepetition Secured Parties are required to disgorge any




6
  Assuming six months in Chapter 11 pursuant to the milestones in the DIP Credit Agreement, the additional cash
interest payment would cost the estates an estimated $12 million.
7
 Having been formed only recently, the Committee is just beginning to develop its position regarding the value of the
assets securing the prepetition claims of the Prepetition Secured Parties. Nonetheless, the Committee is aware based
on recent trading prices that the Prepetition Lenders could be significantly undersecured. If that is the case, the Roll-
Up itself is improper.

                                                           9
                Case 20-11558-KBO        Doc 477       Filed 07/10/20   Page 10 of 20



principal, interest, fees, or expenses (including adequate protection payments) paid to them on

account of the Roll-Up.

   II.         The Proposed Waivers          of   Sections   506(c),    552(b),   and   Marshaling
               Rights Are Inappropriate

         22.      Through the DIP Facility and as set forth in the proposed Final DIP Order, the

Debtors propose to waive a number of important rights, including the estates’ right to surcharge

the Prepetition Collateral and the DIP Collateral pursuant to section 506(c) of the Bankruptcy

Code, the statutory right to apply the “equities of the case” exception under section 552(b) of the

Bankruptcy Code, and the marshaling doctrine. These waivers are inappropriate and harmful to

the estates given the uncertain direction of these cases and the potential that administrative claims

will not be paid.

         A.       The Debtors’ 506(c) Rights Must Be Preserved

         23.      Section 506(c) of the Bankruptcy Code permits a debtor to recover, for the benefit

of the estate, the “reasonable, necessary costs and expenses of preserving, or disposing of, [a

secured creditor’s collateral] to the extent of any benefit” to such creditor. 11 U.S.C. § 506(c).

Such expenses include all costs that the Debtors can show “that absent the costs expended, the

property would yield less to the creditor than it does as a result of the expenditure.” Brookfield

Prod. Credit Ass’n v. Borron, 738 F.2d 951, 952 (8th Cir. 1984) (citations omitted).

         24.      Immunizing agreements that prohibit surcharge payment obligations under section

506(c) of the Bankruptcy Code have been found “unenforceable on the basis that such provisions

‘would operate as a windfall to the secured creditor at the expense of administrative claimants.’”

Hartford Fire Ins. Co. v. Norwest Bank Minn., N.A. (In re Lockwood Corp.), 223 B.R. 170, 176

(8th Cir. BAP 1998) (citation omitted); see also Precision Steel Shearing v. Fremont Fin. Corp.

(In re Visual Idus., Inc.), 57 F.3d 321, 325 (3d Cir. 1995) (stating “section 506(c) is designed to

prevent a windfall to the secured creditor”). Such waivers, which are binding upon all parties in

                                                  10
                Case 20-11558-KBO               Doc 477         Filed 07/10/20        Page 11 of 20



interest, should never be lightly granted and the debtor should never concede this issue but for a

compelling reason. See Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1,

12 (2000) (holding that a debtor’s decision to waive section 506(c) must be made in a manner

consistent with its obligations “to seek recovery under the section whenever his fiduciary duties

so require”).

         25.      In this district in particular, courts often refuse to enforce waivers of section 506(c)

surcharge rights when a creditors’ committee objects to the waiver. See, e.g., Hr’g Tr. at 20-21,

In re Mortg. Lenders Network USA, Inc., No. 07-10146 (PJW) (Bankr. D. Del. Mar. 27, 2007),

[D.I. 346] (“Well, let me tell you what the law in this Court’s been for at least the last five years.

If the Committee doesn’t agree with the waiver, it doesn’t happen.”); see also Final Order

Authorizing Debtors to Obtain Postpetition Financing [D.I. 244] & Hr’g Tr. at 120:15-19, In re

Motor Coach Indus. Int’l, Inc., No. 08-12136 (BLS) (Bankr. D. Del. Oct. 17, 2008), [D.I. 282]

(court declined to approve section 506(c) waiver over committee objection, stating “I cannot recall

a case . . . where I have approved this kind of relief, that being liens on avoidance actions and a

506(c) waiver, over a committee objection”); Hr’g Tr. at 212:12-22, In re Energy Future Holdings

Corp., No. 14-10979 (CSS) (Bankr. D. Del. June 5, 2014), [D.I. 3927] (declining to approve a

506(c) waiver over objection “based primarily . . . on the fact that it’s not fully consensual” and

stating that “Judge Walsh once told me that he’d never approve a 506(c) waiver on a non-

consensual basis”).8




8
  See also, e.g., Final Order Authorizing Debtors to Obtain Postpetition Financing [D.I. 272] & Hr’g Tr. at 87:15-18,
In re Feders N. Am., Inc., No. 07-11176 (BLS) (Bankr. D. Del. Oct. 10, 2007), [D.I. 278], (declining to approve final
debtor-in-possession financing order containing section 506(c) waiver over committee objection and finding that “at
this stage of a case without any understanding or confidence about where this process ultimately will play out, I believe
it is inappropriate to impose upon the creditors of this estate a waiver of any rights under section 506(c)”); Hr’g Tr. at
26:4-6, In re Cooper Standard Holdings, Inc., No. 09-12743 (PJW) (Bankr. D. Del. Aug. 5, 2009), [D.I. 79] (“[I]f the
Committee objects to the 506(c) waiver, I’m going to sustain their objection.”).


                                                           11
               Case 20-11558-KBO               Doc 477        Filed 07/10/20        Page 12 of 20



         26.      In the present case, the Debtors have sought to defer no less than $61 million in

postpetition rent, creating an enormous administrative expense claim for these estates. The

Debtors have additionally incurred significant prepetition rent claims and are continuing to incur

postpetition obligations to various trade vendors and other claimants. There is no guarantee that

these amounts will be paid based on the structure of the DIP Facility, the uncertainty over member

attrition rates caused by the pandemic, and the failure of the DIP Lenders to commit the necessary

funding to ensure the administrative solvency of these estates, as well as a successful exit from

Chapter 11. Absent the Debtors’ retention of their rights under section 506(c), the estates may be

without recourse to recoup the necessary expenses incurred to enhance and improve secured

creditor returns. The Debtors’ estates should not lose their rights under section 506(c).9

         B.       Waiver of the 552(b) Equities of the Case Exception Is Inappropriate

         27.      Section 552(b) of the Bankruptcy Code allows a court to refuse, based on the

equities of a case, to extend a prepetition lien to postpetition “proceeds, products, offspring or

profits” of prepetition collateral. 11 U.S.C. § 552(b)(1). “The purpose of the equity exception is

to prevent a secured creditor from reaping benefits from collateral that has appreciated in value as

a result of the trustees/debtor-in-possessions use of other assets of the estate (which normally

would go to general creditors) to cause the appreciated value.” In re Muma Servs., 322 B.R. 541,

558-59 (Bankr. D. Del. 2005) (citation omitted). See also Nanuet Nat’l Bank v. Photo Promotion

Assocs., Inc. (In re Photo Promotion Assocs., Inc.), 61 B.R. 936, 939 (Bankr. S.D.N.Y. 2000).




9
  To the extent a 506(c) waiver is granted, the Final DIP Order should provide that the Prepetition Secured Parties are
consenting to a surcharge for the costs and expenses provided for in the Budget and that the 506(c) waiver shall not
limit the Court’s ability to conclude that costs and expenses that would otherwise be surchargeable under section
506(c) do not constitute diminution in value. Moreover, before any waiver of the Debtors’ section 506(c) rights is
granted, the Debtors must be required to escrow amounts outstanding that constitute deferred postpetition rent.



                                                         12
             Case 20-11558-KBO          Doc 477        Filed 07/10/20    Page 13 of 20



       28.     For the same reasons that a 506(c) waiver is inappropriate, the Debtors should not

be permitted to waive their rights under section 552(b) given the uncertainty that the administrative

expenses of these cases will be paid.

       C.      The Estates’ Marshaling Rights Should Not Be Waived

       29.     Marshaling requires a “senior secured creditor to first collect its debt against the

collateral other than that in which the junior secured creditor holds an interest, thereby leaving that

collateral for the junior secured creditor’s benefit.” Simon & Schuster, Inc. v. Advanced Mktg.

Servs., Inc. (In re Advanced Marketing Servs., Inc.), 360 B.R. 421, 427 n.8 (Bankr. D. Del. 2007).

Marshaling “prevent[s] the arbitrary action of a senior lienor from destroying the rights of a junior

lienor or a creditor having less security.” Meyer v. United States, 375 U.S. 233, 237 (1963).

Marshaling can be pursued by the Committee for the benefit of unsecured creditors. See, e.g.,

Official Comm. of Unsecured Creditors of America’s Hobby Ctr., Inc. v. Hudson United Bank (In

re America’s Hobby Ctr., Inc.), 223 B.R. 275, 287 (Bankr. S.D.N.Y. 1998) (“Because a debtor in

possession has all the rights and powers of a trustee . . . [the Committee] standing in the shoes of

the debtor in possession . . . can assert this [marshaling] claim.”).

       30.     The Court should reject any limit to the marshaling doctrine, and the Prepetition

Secured Parties should be required to first look to encumbered Collateral, either in connection with

a full chain liquidation or in connection with the allocation of value amongst assets in connection

with the consideration of a plan of reorganization. The Prepetition Secured Parties have liens on

a diverse pool of assets, and at this early stage in the Chapter 11 Cases, there is no basis to waive

the marshaling doctrine. Marshaling would require the DIP Lenders and the Prepetition Secured

Parties to recover their prepetition collateral first to maximize recoveries to all constituents,

including junior creditors. As set forth above, at a minimum, the Court should require the DIP

Lenders and Prepetition Secured Parties to satisfy their claims or adequate protection claims, if


                                                  13
                 Case 20-11558-KBO        Doc 477       Filed 07/10/20   Page 14 of 20



any, from the proceeds of assets subject to prepetition liens before they can look to the proceeds

of assets upon which they did not possess a security interest as of the Petition Date.

   III.         The DIP Facility Improperly Grants to the DIP Lenders Liens on Potentially
                Valuable Unencumbered Estate Property and Provides an Excessive Adequate
                Protection Package to the Prepetition Secured Parties

          31.      The Debtors propose to grant the DIP Lenders priming liens and superpriority

claims on the DIP Collateral, including on previously unencumbered assets, such as proceeds of

Avoidance Actions, proceeds of leasehold interests, and certain cash deposits. The Debtors also

propose to grant adequate protection to the Prepetition Secured Parties in the form of adequate

protection liens and superpriority claims on the DIP Collateral, subject only to the DIP Liens, the

Carve-Out, and any valid, binding, enforceable, unavoidable and duly perfected liens that are

senior to the DIP liens.

          32.      If approved, such liens and claims will have a drastic negative impact on general

unsecured creditors, depriving them of potentially their only sources of recovery, especially in the

event these Chapter 11 Cases transition to a liquidation.

          A. The Prepetition Secured Parties and DIP Lenders Should Not Be Granted Liens
             and Superpriority Claims with Respect to Avoidance Actions

          33.      Avoidance actions are distinct creatures of bankruptcy law designed to benefit and

ensure equality of distribution among general unsecured creditors.           See Official Comm. of

Unsecured Creditors of Cybergenics Copr. v. Chinery (In re Cybergenics Corp.), 226 F.3d 237,

244 (3d Cir. 2000), rev’d en banc, 330 F.3d 548 (3d Cir. 2003) (identifying underlying intent of

avoidance powers to recover valuable assets for the estate’s benefit); In re Tribune Co., 464 B.R.

126, 171 (Bankr. D. Del. 2011) (noting “that case law permits all unsecured creditors to benefit

from avoidance action recoveries.”). See also Buncher Co. v. Official Comm. of Unsecured

Creditors of GenFarm L.P. IV, 229 F.3d 245, 250 (3d Cir. 2000) (stating that “any recovery [under



                                                   14
             Case 20-11558-KBO          Doc 477        Filed 07/10/20    Page 15 of 20



avoidance powers] is for the benefit of all unsecured creditors, including those who individually

had no right to avoid the transfer”).

       34.     The Debtors have not provided any justification for the extraordinary granting of

liens on Avoidance Action proceeds, or for the potential payment of superpriority claims with the

proceeds of such actions.      Excluding the Avoidance Actions proceeds from the Adequate

Protection Liens is especially critical here, as such proceeds may constitute the only source of

meaningful recovery available to the Debtors’ unsecured creditors. Accordingly, the Committee

objects to the DIP Lenders and Prepetition Secured Parties receiving liens on and superpriority

claims with recourse to the proceeds of the Avoidance Actions.

       B. The Requested Adequate Protection for the Prepetition Secured Lenders is
          Unwarranted

       35.     The purpose of adequate protection “is to [e]nsure that the creditor receives the

value for which [he] bargained prebankruptcy.”           MBank Dallas, N.A. v. O’Connor (In re

O’Connor), 808 F.2d 1393, 1396 (10th Cir. 1987). Adequate protection is, therefore, a protection

for the creditor to assure its collateral is not depreciating or diminishing in value and is made on a

case-by-case basis. Id. at 1397; see also United Savings Ass’n of Tex. v. Timbers of Inwood Forest

Assocs., Ltd., 484 U.S. 365, 370 (1988) (explaining that an “interest is not adequately protected if

the security is depreciating during the term of the stay”). For these reasons, “[t]he secured creditor

‘must, therefore, prove this decline in value—or the threat of a decline—in order to establish a

prima facie case.’” In re Gunnison Ctr. Apts., LP, 320 B.R. 391, 396 (Bankr. D. Colo. 2005)

(quoting In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr. S.D.N.Y. 1994)); Save Power Ltd. v.

Pursuit Athletic Footwear, Inc. (In re Pursuit Athletic Footwear), 193 B.R. 713, 718 (Bankr. D.

Del. 1996) (“[The secured creditor] has the initial burden in proving a prima facie case of cause,

which if proved, must be rebutted by [the debtor] if the stay is not to be lifted.”).



                                                  15
             Case 20-11558-KBO          Doc 477       Filed 07/10/20   Page 16 of 20



       36.       Secured creditors are only entitled to adequate protection to the extent of the

anticipated or actual decrease in value of the secured collateral during the bankruptcy case. See In

re Energy Future Holdings Corp., 546 B.R. 566, 581 (Bankr. D. Del. 2016) (“The purpose of

adequate protection is to protect a secured creditor from diminution in the value of its interest in

the particular collateral during the period of use by the debtor.”) (citation omitted); In re Mary

Holder Agency, Inc., No. 11-34280 (MBK), 2012 Bankr. LEXIS 4452, at *1 (Bankr. D.N.J. Sep.

24, 2012); In re Gallegos Research Group, Corp., 193 B.R. 577, 584-85 (Bankr. D. Col. 1995).

A corollary to that rule is that “the adequate protection provided must not substantially exceed that

to which the secured creditor is entitled.” Travelers Ins. Co. v. Am. AgCredit Corp. (In re Blehm

Land & Castle Co.), 859 F.2d 137 (10th Cir. 1988). It is well-settled that adequate protection is

not to be granted absent a showing of diminution in value. In re Continental Airlines, Inc., 146

B.R. 536, 539 (Bankr. D. Del. 1992) (“Post-Timbers courts have uniformly required a movant

seeking adequate protection to show a decline in value of its collateral.”); Barclays Bank of N.Y.,

N.A. v. Saypol (In re Saypol), 31 B.R. 796, 800 (Bankr. S.D.N.Y. 1983) (“In the context of the

automatic stay, Congress believed the existence vel non of such a decline [in the value of the

secured creditor’s interest] to be almost decisive in determining the need for adequate

protection.”).

       37.       The Prepetition Secured Parties have not offered any proof of actual or threatened

diminution in the value of their collateral. As such, the Prepetition Secured Parties have not met

their prima facie case, and the grant of adequate protection should be denied. See In re Gunnison

Ctr. Apts., LP, 320 B.R. 391 at 396; In re Blehm Land & Castle Co., 859 F.2d at 141 (“[A]dequate

protection provided must not substantially exceed that to which the secured creditor is entitled.”).

Moreover, to the extent the Prepetition Secured Parties are priming their own liens, they cannot




                                                 16
                Case 20-11558-KBO       Doc 477       Filed 07/10/20   Page 17 of 20



claim that their rights are being impermissibly modified, and therefore, should not be entitled to

additional, unnecessary security that will come at the direct expense of unsecured creditors.

         38.      Thus, the Committee respectfully submits that the Final DIP Order should specify

that the Prepetition Secured Lenders are entitled to adequate protection liens on unencumbered

assets solely to the extent that they are able to prove actual diminution in the value of their

collateral, and in the event the Court determines that granting Adequate Protection Liens on

previously unencumbered assets is appropriate, the Final DIP Order should require the Prepetition

Secured Parties to seek recoveries from all other collateral before they can seek recourse from any

previously unencumbered assets.

         39.      In addition, the Committee requests that the Final DIP Order be modified to make

clear that all amounts paid as adequate protection are subject to re-characterization (as payments

of principal of the outstanding prepetition claims of the Prepetition Secured Parties) or

disgorgement, as applicable, in the event the Prepetition Secured Parties are determined to be

undersecured or unsecured.

   IV.         The Proposed Commitment Fees and Alternate Transaction Payment Payable in
               Cash Are Excessive and Inappropriate

         40.      The proposed $15 million Backstop Commitment Fee, $7 million DIP Commitment

Fee, and $10 million Alternate Transaction Payment (together, the “Fees”) on the DIP New Money

Facility are plainly excessive. In addition, the Alternate Transaction Payment, which is more akin

to a break-up fee, is inappropriate, as it requires the Debtors to make the payment even if the DIP

Lenders refuse to support the Debtors’ restructuring or provide exit financing. In this Circuit,

breakup fees are payable “only to the extent that they constitute the actual, necessary costs and

expenses of preserving the estate.” In re Energy Future Holdings Corp., 904 F.3d 298, 313 (3d

Cir. 2018) (citing In re O’Brien Envitl. Energy, Inc., 181 F.3d at 532 (3d Cir. 1999)). The Alternate

Transaction Payment does neither, and instead, allows the DIP Lenders to control the course of

                                                 17
                  Case 20-11558-KBO         Doc 477       Filed 07/10/20    Page 18 of 20



the Debtors’ restructuring and receive a $10 million windfall even where all going concern value

is lost. Consequently, the proposed Final Order should be modified to eliminate this free gift to

the DIP Lenders.

   V.         Additional Issues with the DIP Facility and Final DIP Order

        41.        In addition to the foregoing, the Committee has the following objections to the Final

DIP Order:

                  The budget variances and covenants must be flexible and appropriately tailored to
                   the unusual circumstances of these Chapter 11 Cases. The 20% permitted variance
                   with respect to receipts should be eliminated—if the COVID-19 pandemic
                   continues on its current course, forcing the Debtors’ locations to shut down, the
                   Debtors will undoubtedly be unable to meet this requirement.

                  The proposed releases of the Prepetition Secured Parties are overbroad and all
                   claims other than as to the validity, perfection, and priority of their liens should not
                   be subject to the Challenge Deadline.

                  The proposed $50,000 budget to investigate the validity, perfection, and priority of
                   the Prepetition Secured Parties’ liens is inadequate. To the extent the Court decides
                   to impose any investigation cap, the Committee respectfully submits that the
                   Committee’s investigation budget should be increased to $100,000 to ensure the
                   Committee is able to discharge its statutory mandate. The Committee further
                   requests that it be allowed to use any portion of the investigation budget to
                   prosecute or challenge the validity, enforceability, perfection, priority, or extent of
                   the liens asserted by the DIP Lenders.

                  No Fees should accrue on the $30 million of cash and cash equivalents that the
                   Debtors are restricted from using.

                  The Final DIP Order should make clear that the Committee has the same rights as
                   the Debtors with respect to the Debtor Reserved Claims.

                  The Final DIP Order should make clear no party can raise as a defense to any
                   Challenge, adversary proceeding, or contested matter brought by the Committee or
                   any other creditors derivatively on behalf of any of the Debtors that are LLCs, the
                   inability of the Committee or any other creditors to file derivative suits on behalf
                   of the LLC Debtors solely because the LLC Debtors have waived fiduciary duties
                   under section 18-1101 of the Delaware Limited Liability Act.




                                                     18
             Case 20-11558-KBO             Doc 477    Filed 07/10/20   Page 19 of 20



                                 RESERVATION OF RIGHTS

       42.     This Objection is submitted without prejudice to, and with a full reservation of, the

Committee’s rights to supplement and amend this Objection, including the filing of a declaration

in support thereof, to introduce evidence at any hearing relating to this Objection, and to further

object to the Motion, on any grounds that may be appropriate. The Objection is also without

prejudice to the Committee’s right to seek other appropriate relief, including reconsideration of

the relief granted in the Interim Order.


                            [Remainder of page intentionally left blank]




                                                 19
            Case 20-11558-KBO          Doc 477      Filed 07/10/20      Page 20 of 20



       WHEREFORE, the Committee respectfully requests that the Court not grant the Motion

without the modifications proposed herein, and enter such other and further relief as the Court

deems just and proper.

Dated: July 10, 2020                              /s/ Brya M. Keilson
                                                  Eric J. Monzo (DE Bar No. 5214)
                                                  Brya M. Keilson (DE Bar No. 4643)
                                                  MORRIS JAMES LLP
                                                  500 Delaware Avenue, Suite 1500
                                                  Wilmington, DE 19801
                                                  Tel: (302) 888-6800
                                                  Fax: (302) 571-1750
                                                  Email: emonzo@morrisjames.com
                                                          bkeilson@morrisjames.com
                                                  -and-
                                                  Cathy Hershcopf
                                                  Michael Klein
                                                  Lauren A. Reichardt
                                                  COOLEY LLP
                                                  55 Hudson Yards
                                                  New York, NY 10001
                                                  Tel: (212) 479-6000
                                                  Fax: (212) 479-6275
                                                  Email: chershcopf@cooley.com
                                                          mklein@cooley.com
                                                          lreichardt@cooley.com
                                                  -and-
                                                  Cullen D. Speckhart
                                                  Admitted to practice in New York, Virginia, Missouri and
                                                  Texas; Not admitted to practice in DC, supervised by
                                                  members of DC bar
                                                  Olya Antle
                                                  Admitted to practice in Virginia
                                                  Not admitted to practice in DC, supervised by members of DC
                                                  bar
                                                  COOLEY LLP
                                                  1299 Pennsylvania Avenue, NW
                                                  Washington, DC 20004
                                                  Tel: (202) 842-7800
                                                  Fax: (202) 842-7899
                                                  Email: cspeckhart@cooley.com
                                                          oantle@cooley.com
                                                  Proposed Counsel for the Official Committee of
                                                  Unsecured Creditors of 24 Hour Fitness
                                                  Worldwide, Inc., et al.

                                               20
